EXHIBIT 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVEOFFICER PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Quarterly Report of AmpliTech Group, Inc., (the “Company”) on Form 10-Q for the quarter ended March 31, 2013, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Fawad Maqbool, President and Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13 (a) or 15 (d) of the Securities Exchange Act of 1934; and (2)The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Company. May 15, 2013 By: /s/ Fawad Maqbool Fawad Maqbool President and Chief Executive Officer (Principal Executive Officer)
